 BROWN COMPANY (KVP DIVISION)57Brown Company(KVP Division)andInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Teamsters Union Local No. 7, PetitionerBrownCompanyandUnitedPaper and AlliedWorkers, International Brotherhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Petitioner.Case7-RC-9461and7-RC-9462August 13, 1969ORDER AFFIRMING ADMINISTRATIVEDISMISSALOn May 26, 1969, separate petitions were filed bythe Petitioners in the above cases, seeking electionsamong distinct groups of the Employer's employeesat its Kalamazoo, Michigan, paper mill operations.'By letter on June 9, 1969, the Regional Director forRegion 7 administratively dismissed the petitions onthe ground that as they were filed "during the termof an existing 3-year contract with an expirationdate of July 23, 1969, the petitions thus filed arewithin the contract-bar period as enunciated by theNational Labor Relations Board." Thereafter, onJuly 9, 1969, the Petitioners filed with the Board atimelyappealand a brief in support thereof,pursuant to Section 102.71 of the Board's Rules andRegulations,Series 8, as amended. On July 14,1969,IntervenorUPP filed a statement inopposition to Petitioners' appeal.The facts are not in dispute. The RegionalDirector's investigation disclosed that the Employerand UPP and its Parchment Local 323 were partiestoa collective-bargaining agreement covering theemployees sought in Case 7-RC-9461, effective "toand including the 23rd day of July, 1969." Thepetition in said case was mailed to the RegionalOffice from Kalamazoo, Michigan, on Thursday,May 22, 1969, 63 days before the expiration date ofthe contract. The Employer and UPP and its Local'UnitedPapermakers and Paperworkers,AFL-CIO, herein called UPP,and its affiliate Parchment Local No 323, intervened in Case 7-RC-9461UPP and its affiliate Local 1010 intervened in Case 7-RC-94621010 were parties to a separate contract covering theemployees sought in Case 7-RC-9462, to remain "infull force and effect until midnight, July 23, 1969."The petition in this latter case was also mailed fromKalamazoo,Michigan, but on Friday, May 23,1969, 62 days before the expiration date of thiscontract.The 61st day before the contracts'expiration dates was Saturday, May 24, 1969, whenthe Board's offices were not open for business. Bothpetitions were received and docketed in the RegionalOffice on Monday, May 26, 1969, 59 days beforethe contracts' expiration dates.The Petitioners contend that Saturdays, Sundays,and holidays on which the Board's offices are notopen for business should not be included incomputing the 60-day insulation period establishedby the Board inDeluxeMetal Furniture Company,121NLRB 995, and reaffirmed inLeonardWholesale Meats, Inc.,136 NLRB 1000. Otherwise,Petitionerssay,theinsulatedperiodwillbeexpandedattheexpenseofemployeeself-determination.InDeluxeMetalthe Board established a 60-dayinsulatedperiodimmediatelyprecedingandincluding the expiration date of an existing contractand said that a petition filed during this periodwould be dismissed as untimely. The date on whicha petition is received by the Regional Office wasfixed as controlling for purposes of determining itstimeliness in relation to the 60-day insulated period,and the Board said that all potential petitionerswould be required to have their petitions on file atleast61days before the terminal date of thecontract. The Board has always strictly construedthis60-day period and in the instant cases hasconcluded that the petitions herein were untimelyfiled inasmuch as they were received in the RegionalOffice of the Board on the 59th day before theexpiration dates of the existing contracts.The Regional Director'sdismissalof the petitionsas untimely was therefore warranted under longestablished Board practice. Accordingly,IT IS HEREBYORDERED that Petitioners' appeal be,and it hereby is, denied, and that the RegionalDirector's administrative dismissal be, and it herebyis, affirmed.[By direction of the Board.]178 NLRB No. 13